IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 97-30126
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ARTHUR STEVENS MARTINS,
also known as Steven
Tetevi,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 96-CR-60028-1
                        - - - - - - - - - -
                           April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Arthur Stevens Martins has filed

a brief as required by Anders v. California, 386 U.S. 738, 744

(1967), and we have independently reviewed counsel's brief and

the record and have found no nonfrivolous issue.    Accordingly,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.